UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6751


ORLANDO RAPHEAL CLARK,

                      Plaintiff – Appellant,

          v.

URBAN BOOKS; KENSINGTON BOOKS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:10-ct-03124-D)


Submitted:   September 13, 2011       Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Rapheal Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Orlando   Rapheal    Clark   appeals   the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).      We have reviewed the record and find

no reversible error.     Accordingly, we affirm for the reasons

stated   by   the   district     court.      Clark     v.   Books,    No.

5:10-ct-03124-D (E.D.N.C. May 27, 2011).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                   2